DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because claim 14 lacks a proper transitional phrase. The examiner recommends to amend “wherein the interconnecting member is provide with” to “wherein the intersecting member comprises:”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein at least one, and preferably each, wing member has an airfoil shaped cross-section”. It is unclear if the preferred limitations are required or not. 
Claims 2-13 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency on claim 1.
Similarly, claims 5-7, 11 and 14 also recites “preferably” having the same indefiniteness as in claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berthilsson (WIPO Publication No. WO 2016/048221 A1). 

As per claim 1, Berthilsson discloses a section of a wind turbine rotor blade, the section comprising three or more wing members (108) extending along each other, at a distance from each other, and along a longitudinal direction of the wind turbine rotor blade (as shown; figure 2), wherein at least one wing member has an airfoil shaped cross-section as seen in a plane transverse to the longitudinal extension of the wing member (as shown; figure 2), wherein each wing member extends from a respective inner end to a respective outer end (as shown from root end to tip end; figure 2), wherein the section further comprises a first plurality of three or more struts (connector 110b having three joining parts 128 (struts); figures 4, 5) and a second plurality of three or more struts (connector 110a having three joining parts 128 (struts); figures 4, 5) and at least one diagonal frame member (112) extending from an inner end of a first wing member to an outer end of another wing member (as shown; figure 5), said diagonal frame member being pre- tensioned providing a pulling force between the inner end of (diagonal strut member 112 in tension; page 22, lines 20-22), wherein the struts in the first plurality of struts each extend from an inner end of one wing member to an inner end of another wing member, such that the struts in the first plurality of struts interconnect the wing members at their inner ends (connector 110b has joining parts 128 (struts) interconnecting longitudinal strut members 108 (wing members) at the inner end; figure 5), and wherein the struts in the second plurality of struts each extend from an outer end of one wing member to an outer end of another wing member, such that the struts in the second plurality of struts interconnect the wing members at their outer ends (connector 110a has joining parts 128 (struts) interconnecting longitudinal strut members 108 (wing members) at the outer end; figure 5).

As per claim 2, Berthilsson discloses the section according to claim 1, and further discloses wherein the struts are configured to resist longitudinal compression along a longitudinal direction of respective strut (connector 110 forming the joining parts 128 (struts) can withstand bending from the compressive forces; page 27, lines 4-7).

As per claim 3, Berthilsson discloses the section according to claim 1, and further discloses wherein each strut of the struts in the first plurality of struts and/or each strut of the struts in the second plurality of struts are separate elongated members being mechanically connected at either end to the respective end of respective wing member (as shown, wing members 108 are fitted to holes 132, i.e., a mechanical connection; figures 4, 5).

As per claim 4, Berthilsson discloses the section according to claim 1, and further discloses wherein the struts in the first plurality of struts and/or the second plurality of struts are integrally formed as a single polygonal member (connector 110 comprises joining parts 128 formed in a single triangular body; page 27, lines 10-14; figure 4). 

As per claim 5, Berthilsson discloses the section according to claim 1, and further discloses wherein the number of struts in the first plurality of struts is at least equal to the number of wing members, and/or wherein the number of struts in the second plurality of struts is at least equal to, and preferably is equal to, the number of wing members (three joining parts 128; figure 4).

As per claim 6, Berthilsson discloses the section according to claim 1, and further discloses wherein the struts in the first plurality of struts form a closed polygon with the respective inner ends of the wing members positioned in the corners of the polygon, and/or wherein the struts in the second plurality of struts form a closed polygon, preferably non-self-intersecting closed polygon, with the respective outer ends of the wing members positioned in the corners of the polygon (inner ends of wings 108 are in triangular corners of connectors 110; figures 2, 4, 5).

As per claim 7, Berthilsson discloses the section according to claim 1, and further discloses wherein the section further comprises at, at least one end of the respective wing member, an interconnecting member by which the respective wing member is configured to be interconnected with a corresponding wing member of a second section, wherein each interconnecting member is provided with connectors for at least two, preferably for two, struts each extending from the respective wing member to two other wing members (connector 110 (interconnecting member) having joining parts 128 (struts) extending to adjacent wing members 108; figures 4, 5).

As per claim 8, Berthilsson discloses a wind turbine blade comprising a plurality of sections according to claim 1, and further discloses wherein the sections are arranged with its (connectors 110 is also used for adjacent segments; figure 2).

As per claim 9, Berthilsson discloses a wind turbine blade comprising a plurality of sections according to claim 1, and further discloses wherein the wing members of the first section are separate from the wing members of the second section (segmented wing sections shown; figures 2, 5).

As per claim 10, Berthilsson discloses a wind turbine blade comprising a plurality of sections according to claim 1, and further discloses wherein the wing members of the first section have different airfoil properties than the wing members of the second section (different dimensions; figure 2).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (U.S. Pre-Grant Publication No. 2012/0082554), hereinafter “Baker”.

As per claim 14, Baker discloses an interconnecting member (150; figure 5A) configured to interconnect a wing member of a first section with a corresponding wing member of a second section in a wind turbine rotor blade comprising three or more wing members extending along each other, at a distance from each other, and along a longitudinal direction of the wind turbine rotor blade (the first and second elongated portions form openings capable of receiving wing members of a wind turbine blade having three or more wing members; see annotated figure 5C), wherein the interconnecting member comprises: (154) for at least two struts (143), and wherein each strut is configured to extend from the interconnecting member to another interconnecting member (truss member 143 (strut) extending to adjacent attachment member 150 (another interconnecting member); figure 5A) configured to interconnect another wing member of the first section with another corresponding wing member of the second section (attachment member 150 has openings at both ends to receive two wing members (another wing member of the first section and another corresponding wing member of the second section); figure 5C), wherein the interconnecting member further comprises: at least one portion formed of metal provided with connectors (attachment member 150 made from aluminum or steel; paragraph [0046]), and a first and a second elongate portion each extending along the longitudinal direction, wherein the first elongate portion being configured to interact with the wing member of the first section and the second elongate portion being configured to interact with the corresponding wing member of the second section (the openings at the first and second elongated portions are capable of receiving wing members; see annotated figure 5C).

    PNG
    media_image1.png
    384
    605
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11 contains allowable subject matter wherein each interconnecting member is provided with connectors for at least two struts each extending from the respective wing member to two other wing members.
In the closest prior art, Berthilsson discloses the wind turbine rotor blade according to claim 9 and wherein respective wing member of the first section is interconnected with a corresponding wing member of the second section by an interconnecting member (as shown, two adjacent wing members 108 are coupled at plate-like structure 126 of connector 110; figures 2, 4, 5). However, no prior art of record sufficiently teaches the allowable subject matter. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art of record to create the claimed invention.

Claims 12-13 also contain allowable subject matter by virtue of their dependency on claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tahar (U.S. Pre-Grant Publication No. 2015/0275856) teaches a wind turbine having three blades each blade having three airfoils connected by a connector.
Jensen (U.S. Pre-Grant Publication No. 2016/0201645) teaches a diagonal frame member being pre- tensioned.
Thomsen (U.S. Pre-Grant Publication No. 2020/0147912) teaches a wind turbine blade made from three beams and a plurality of trusses.
Berthilsson (U.S. Patent No. 10,253,753) also teaches a wind turbine blade made from three beams and a plurality of trusses.
Baker (U.S. Patent No. 7,517,198) also teaches a wind turbine blade made from three beams and a plurality of trusses.
Andrews (U.S. Patent No. 4,081,221) teaches a wind turbine blade made from three airfoils.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745